727 S.E.2d 93 (2011)
In the Matter of Ricardo L. POLK.
No. S11Y1130.
Supreme Court of Georgia.
May 16, 2011.
Petitioner filed the pending Petition for Voluntary Discipline in this Court on April 11, 2011, after the State Bar of Georgia filed Formal Complaints and this Court appointed a special master. See In the Matter of Ricardo L. Polk, S11B0779 (February 10, 2011). Since Rule 4-227(c)(1) requires that a Petition for Voluntary Discipline filed after a Formal Complaint has issued be filed with the special master, the pending petition filed in this Court hereby is stricken from this Court's docket.